UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 20-F REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR X ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2015 OR TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 OR SHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of event requiring this shell company report For the transition period from to Commission file number 0-20486 COMPAÑIA CERVECERIAS UNIDAS S.A. (Exact name of Registrant as specified in its charter) UNITED BREWERIES COMPANY, INC. (Translation of Registrant's name into English) Republic of Chile (Jurisdiction of incorporation or organization) Vitacura 2670, Twenty-Third Floor, Santiago, Chile (Address of principal executive offices) Felipe Dubernet, (562-24273536), fdubern@ccu.cl Vitacura 2670, Twenty-Third Floor, Santiago, Chile (Name, Telephone, Email and/or Facsimile number and Address of Company Contact Person) Securities registered or to be registered pursuant to section 12(b) of the Act. Name of each exchange Title of each class on which registered American Depositary Shares New York Stock Exchange Representing Common Stock Common Stock, without par value New York Stock Exchange* * Not for trading, but only in connection with the registration of American Depositary Shares which are evidenced by American Depositary Receipts Securities registered or to be registered pursuant to Section 12(g) of the Act. Not applicable Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act. Not applicable Indicate the number of outstanding shares of each of the issuer's classes of capital or common stock as of the close of the period covered by the annual report. Common stock, with no par value: 369,502,872 Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YES X NO If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of YES NO X Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES X NO Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES NO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer X Accelerated filer Non-accelerated filer Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this filing: U.S. GAAP International Financial Reporting Standards as issued Other by the International Accounting Standards Board X If “Other” has been checked in response to the previous question, indicate by check mark which financial statement item the registrant has elected to follow. ITEM 17 ITEM 18 If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES NO X Table of Contents Page Introduction i Forward Looking Statements ii PART I 3 ITEM 1: Identity of Directors, Senior Management and Advisers 3 ITEM 2: Offer Statistics and Expected Timetable 3 ITEM 3: Key Information 3 ITEM 4: Information on the Company 16 ITEM 4A: Unresolved Staff Comments 61 ITEM 5: Operating and Financial Review and Prospects 61 ITEM 6: Directors, Senior Management and Employees 80 ITEM 7: Major Shareholders and Related Party Transactions 92 ITEM 8: Financial Information 98 ITEM 9: The Offer and Listing 101 ITEM 10: Additional Information 103 ITEM 11: Quantitative and Qualitative Disclosures about Market Risk 117 ITEM 12: Description of Securities Other than Equity Securities 122 PART II 125 ITEM 13: Defaults, Dividend Arrearages and Delinquencies 124 ITEM 14: Material Modifications to the Rights of Security Holders and Use of Proceeds 124 ITEM 15: Controls and Procedures 124 ITEM 16A: Audit Committee Financial Expert 125 ITEM 16B: Code of Ethics 126 ITEM 16C: Principal Accountant Fees and Services 126 ITEM 16D: Exemptions from the Listing Standards for Audit Committees 126 ITEM 16E: Purchases of Equity Securities by the Issuer and Affiliated Purchasers 126 ITEM 16F: Change in Registrant’s Certifying Accountants 126 ITEM 16G: Corporate Governance 127 ITEM 16H: Mine Safety Disclosure 130 PART III 130 ITEM 17: Financial Statements 130 ITEM 18: Financial Statements 130 ITEM 19: Exhibits 130 Introduction In this annual report on Form 20-F, all references to “we,” “us,” “Company” or “CCU” are to Compañía Cervecerías Unidas S.A., an open stock corporation ( sociedad anónima abierta ) organized under the laws of the Republic of Chile, and its consolidated subsidiaries. Chile is divided into regions, each of which is known by its roman number (e.g. “Region XI”). Our fiscal year ends on December 31st. The expression “last three years’’ means the years ended December 31, 2013, 2014 and 2015. Unless otherwise specified, all references to “U.S. dollars” “dollars” “USD” or “US$” are to United States dollars, and references to “Chilean pesos” “pesos” “Ch$” or “CLP” are to Chilean pesos. We prepare our financial statements in accordance with International Financial Reporting Standards (“IFRS”) as issued by the International Accounting Standards Board (“IASB”). See the notes to our consolidated financial statements included in pages F-1 through F-104 of this annual report. We use the metric system of weights and measures in calculating our operating and other data. The United States equivalent units of the most common metric units used by us are as shown below: 1 liter 0.2642 gallons 1 gallon 3.7854 liters 1 liter 0.008522 US beer barrels 1 US beer barrel 117.34 liters 1 liter 0.1761 soft drink unit cases (8 oz cans) 1 soft drink unit case (8 oz cans) 5.6775 liters 1 liter 0.1174 beer unit cases (12 oz cans). 1 beer unit case (12 oz cans) 8.5163 liters 1 hectoliter 100 liters 1 liter 0.01 hectoliters 1 US beer barrel 31 gallons 1 gallon 0.0323 US beer barrels 1 hectare 2.4710 acres 1 acre 0.4047 hectares 1 mile 1.6093 kilometers 1 kilometer 0.6214 miles i Forward Looking Statements This annual report contains “forward-looking statements” within the meaning of Section 27A of the Securities Act of 1933, as amended, which we refer to as the “Securities Act,” and Section 21E of the Securities and Exchange Act of 1934, which we refer to as the “Exchange Act.” These statements relate to analyses and other information, which are based on forecasts of future results and estimates of amounts not yet determinable. They also relate to our future prospects, development and business strategies. These forward-looking statements are identified by the use of terms and phrases such as “anticipate;” “believes;” “could;” “expects;” “intends;” “may;” “plans;” “predicts;” “projects;” “will” and similar terms and phrases. We caution you that actual results could differ materially from those expected by us, depending on the outcome of certain factors, including, without limitation: · our success in implementing our investment and capital expenditure program; · the nature and extent of future competition in our principal marketing areas; · the nature and extent of a global financial disruption and its consequences; · political and economic developments in Chile, Argentina and other countries where we currently conduct business or may conduct business in the future, including other Latin American countries; and · other factors discussed under “Item 3: Key Information – Risk Factors,” “Item 4: Information on the Company” and “Item 5: Operating and Financial Review and Prospects.” You are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date of this annual report. We undertake no obligation to publically update any of these forward-looking statements to reflect events or circumstances after the date of this annual report, including, without limitation, changes in our business strategy or planned capital expenditures, or to reflect the occurrence of unanticipated events. ii PART I ITEM 1: Identity of Directors, Senior Management and Advisers Not applicable. ITEM 2: Offer Statistics and Expected Timetable Not applicable. ITEM 3: Key Information Selected Financial Data The following table presents selected consolidated financial data as of and for the years ended December 31, 2015, 2014 and 2013 which has been derived from our consolidated financial statements prepared in accordance with IFRS and included elsewhere in this annual report, and as of and for the years ended December 31, 2012 and 2011 which has been derived from our consolidated financial statements prepared in accordance with IFRS and not included in this annual report. The financial data set forth below should be read in conjunction with the consolidated financial statements and related notes and “Item 5: Operating and Financial Review and Prospects” included elsewhere in this annual report. Year ended December 31, IFRS 1. Income Statement Data: (million of CLP) Net sales 969,551 1,075,690 1,197,227 1,297,966 1,498,372 Gross margin 521,689 582,603 660,530 693,429 813,296 Operating Result 192,818 181,188 188,266 179,920 204,937 Other gains (losses) 3,010 -4,478 959 4,037 8,512 Net financing expenses -7,324 -9,362 -15,830 -10,821 -15,256 Results as per adjustment units -6,728 -5,058 -1,802 -4,159 -3,283 Foreign currency exchange differences -1,079 -1,003 -4,292 -613 958 Income taxes -45,196 -37,133 -34,705 -46,674 -50,115 Net income for the year: Attributable to: Equity holders of the Parent Company 122,752 114,433 123,036 106,238 120,808 Non-controlling interests 12,051 9,544 9,869 14,553 19,717 Basic and Diluted Income per share 385.40 359.28 370.81 287.52 326.95 Basic and Diluted Income per ADS 770.80 718.57 741.61 575.04 653.90 Dividend per share (4) 192.7 179.6 166.5 161.8 163.5 Dividend per ADS in US$ 0.78 0.76 0.61 0.52 0.47 Weighted average shares outstanding (000) 318,503 318,503 331,806 369,503 369,503 Shares outstanding as of December 31 (000) 318,503 318,503 369,503 369,503 369,503 3 Year ended December 31, IFRS 2. Balance Sheet Data: (Million of CLP) (1) Total assets 1,298,365 1,328,710 1,727,720 1,768,901 1,823,357 Total non-current liabilities 251,026 303,662 234,347 242,070 247,144 Total Financial debt (5) 258,969 263,997 263,251 199,853 180,901 Capital stock 231,020 231,020 562,693 562,693 562,693 Subtotal Equity attributable to equity holders of the parent company 568,976 613,220 988,676 1,025,588 1,057,816 Total shareholders' equity 684,786 710,518 1,084,244 1,148,500 1,187,522 3. Other Data Sales volume (in millions of liters): Total volume Chile Operating segment 1,260.4 1,384.4 1,557.0 1,621.6 1,686.5 International Business Operating segment 458.1 478.9 507.1 537.5 569.7 Wine Operating segment 121.2 127.6 127.4 130.6 134.8 (1) Except for the number of shares outstanding, per share and per ADS amounts and sales volume. (2) Defined, for management purposes, as earnings before other gains (losses), net financial expenses, equity and income of joint ventures, foreign currency exchange differences, results as per adjustment units and income taxes. Please see “Item 5: Operating and Financial Review and Prospects—OPERATING RESULT” for more details regarding Operating Result and a reconciliation of the most directly applicable IFRS measure to Operating Result. (3) Per ADS amounts are determined by multiplying per share amounts by 2. As of December 20, 2012, there was an ADR ratio change from 1 ADR to 5 common shares, to a new ratio of 1 ADR to 2 common shares. (4) Dividends per share are expressed in Chilean pesos as of payment dates, with charge to prior year's net income. Dividends per ADS are expressed in U.S. dollars at the conversion rate in effect on the date on which payment is made. (5) Includes short-term and long-term financial debt (mainly bank loans, bonds and financial leasing). (6) Includes sales of beer, non-alcoholic beverages and spirits in Chile. (7) Includes sales of beer, non-alcoholic beverages and spirits in Argentina, Paraguay and Uruguay. (8) Includes domestic and export sales to more than 80 countries. Excludes bulk wine sales. Exchange Rates. Prior to 1989, Chilean law permitted the purchase and sale of foreign currency only in those cases explicitly authorized by the Central Bank of Chile. The Central Bank Act, which was enacted in 1989, liberalized the rules that govern the ability to buy and sell foreign currency. Currently, pursuant to the Central Bank Act, the Central Bank of Chile has the authority to mandate that certain purchases and sales of foreign currency specified by law are to be carried out in the formal exchange market. The formal exchange market is formed by banks and other entities authorized by the Central Bank of Chile. All payments and distributions made to our holders of ADSs must be transacted in the formal exchange market. In order to keep fluctuations in the average exchange rate within certain limits, the Central Bank of Chile has in the past intervened by buying or selling foreign currency on the formal exchange market. In September 1999, the Central Bank of Chile decided to limit its formal commitment to intervene and decided to exercise it only under extraordinary circumstances, which are to be announced in advance. The Central Bank of Chile also committed to provide periodic information about the levels of its international reserves. The observed exchange rate is the average exchange rate at which commercial banks conduct authorized transactions on a given date, as certified by the Central Bank of Chile. The Central Bank of Chile generally carries out its transactions at the spot market rate. Authorized transactions by banks are now generally conducted at the spot market rate. Purchases and sales of foreign currencies effectuated outside the formal exchange market are carried out in the Mercado Cambiario Informal (the informal exchange market). The informal exchange market reflects the supply and demand for foreign currency. There are no limits imposed on the extent to which the rate of exchange in the informal exchange market can fluctuate above or below the observed exchange rate. On April 1, 2016 the U.S. dollar observed exchange rate relating to March 31, 2016 was CLP 669.80 per U.S. dollar. 4 The following table sets forth the low, high, average and period-end observed exchange rates for U.S. dollars for each of the indicated periods starting in 2011 as reported by the Central Bank of Chile. The Federal Reserve Bank of New York does not report a noon buying rate for Chilean pesos. Daily Observed Exchange Rate (CLP per USD) Low High (2) Average Period-end 2011 455.91 533.74 483.57 519.20 2012 469.65 519.69 486.58 479.96 2013 466.50 533.95 495.53 524.61 2014 524.61 621.41 570.50 606.75 2015 597.10 715.66 654.79 710.16 October 2015 673.91 695.53 684.48 690.32 November 2015 688.94 715.66 705.00 711.20 December 2015 693.72 711.52 704.39 710.16 January 2016 710.16 730.31 721.40 710.37 February 2016 689.18 715.41 703.31 694.17 March 2016 669.80 694.82 681.02 669.80 Source: Bloomberg (1) Historical pesos. (2) Rates shown are the actual low and high, on a day-by-day basis for each period. (3) For yearly data, the average of monthly average rates during the period reported, and for monthly data, the average of daily average rates during the period reported. (4) Published on the first day after month(year) end. The exchange rate on April 22 , 2016, the latest practicable date, was CLP666.80 per U.S. dollar. Capitalization and Indebtedness Not applicable. Reasons for the Offer and Use of Proceeds Not applicable. 5 Risk Factors RISKS RELATING TO CHILE We are substantially dependent on economic conditions in Chile, which may adversely impact the results of our operations and financial condition. We are predominantly engaged in business in Chile. 60 % of our sales revenues in 2015 was generated from our
